Judgment, Supreme Court, New *560York County (John Bradley, J.), rendered July 16, 1990, convicting defendant, after a jury trial, of bail jumping in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The two isolated comments made by the prosecutor during summation which defendant contends deprived him of a fair trial were not objected to, and thus the issue is unpreserved for review as a matter of law (CPL 470.05 [2]). In any event, were we to reach the issue in the interest of justice, we would find that any error was harmless in view of the overwhelming evidence of defendant’s guilt. We have considered defendant’s other argument that the evidence was insufficient, and find it to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.